                 Case 3:19-cv-06126-MLP Document 15 Filed 06/29/20 Page 1 of 2



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   LAURIE A. RICCIO,

 9                              Plaintiff,                 Case No. C19-6126-MLP

10          v.                                             ORDER

11   COMMISSIONER OF SOCIAL
     SECURITY,
12
                                Defendant.
13

14
            The following Minute Order is made at the direction of the Court, the Hon. Michelle L.
15
     Peterson, United States Magistrate Judge:
16
            On April 27, 2020, the Commissioner submitted an unopposed motion for a stay of the
17
     proceedings. (Dkt. # 8.) The Commissioner sought a stay as it worked to regain its capacity to
18
     produce the certified transcript of record necessary to submit an answer in this matter. (Id.) The
19
     Commissioner represented that the current COVID-19 pandemic has impacted operations in the
20
     Office of Appellate Operations that is responsible for physically producing the transcript. (Id.)
21
     Specifically, the Commissioner stated staff members are teleworking and are therefore unable to
22
     perform in-person physical tasks associated with preparing transcripts. (Id.) The Commissioner
23
     provided a declaration from Christianne Voegele, Chief of Court Case Preparation and Review



     ORDER - 1
               Case 3:19-cv-06126-MLP Document 15 Filed 06/29/20 Page 2 of 2



 1   Branch 1, and Acting Chief of Court Case Preparation and Review Branch 3, of the Social

 2   Security Administration’s Office of Appellate Operations in support of its motion. (Dkt. # 9-1.)

 3   The Court declined to grant a stay but granted a 28-day extension. (Dkt. # 10.)

 4          On May 26, 2020, the Commissioner filed a motion for a 28-day extension to file an

 5   answer due to the limitations surrounding COVID-19. (Dkt. # 11). The Commissioner submitted

 6   the Voegele declaration outlining these limitations in support of its motion. (Dkt. # 12-1.) The

 7   Court granted the motion and directed the Commissioner to submit a status report with the Court

 8   regarding the status of the administrative record. (Dkt. # 13.) The Commissioner filed a status

 9   report on June 23, 2020 stating the Social Security Administration’s Office of Appellate

10   Operations is still not able to complete the certified administrative record in this case. (Dkt. #

11   14.) The status report states the Commissioner will file another status report in 28 days if the

12   certified administrative record is still unavailable, unless the Court orders otherwise. (Id.)

13          The Commissioner is directed to submit a motion for extension of time by July 6, 2020 if

14   it seeks additional time to submit an answer in this matter. If the Commissioner elects to submit a

15   motion for an extension, it must state with specificity the basis for why such an extension is

16   required. The motion should also indicate if opposing counsel has any objection, and counsel for

17   the Commissioner should provide a supporting declaration if there is no objection.

18          Dated this 29th day of June, 2020.


                                                            A
19

20                                                          MICHELLE L. PETERSON
                                                            United States Magistrate Judge
21

22

23




     ORDER - 2
